Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  161854(54)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

                                                                      SC: 161854
  v                                                                   COA: 345989
                                                                      Genesee CC: 17-041035-FH
  MUNJEL SHARROD AYERS,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer submitted
  on May 26, 2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 28, 2021

                                                                                Clerk